Title: From George Washington to Philippe de Noailles, Duc de Mouchy, 15 October 1783
From: Washington, George
To: Mouchy, Philippe de Noailles, Duc de


                        
                            Dear Sir,
                            Princeton Octr 15th 1783
                        
                        Within these few days, I have had the honor to receive your favor of the 25th of April from Paris. My heart
                            will do me greater justice than my Pen, when I attempt the expression of my sensibility for your polite congratulation on
                            the happy termination of the War; and for the favorable sentiments you have expressed of my instrumentality in effecting
                            the Revolution.
                        It is to the magnanimous Sentiments of your Prince—the generous aids of your Nation—& to the gallantry of yourself, and the rest of her Sons, that we are to ascribe, in a very great degree, the happy Revolution which is
                            to fill an important page in history. As you have acted a conspicuous part on the American theatre, let it be an
                            inducement to you, to visit the rising Empire which your own endeavors have assisted to bring into existance—And let me in
                            that case, express to you how happy I should be to see you at my Cottage in Virginia—there to repeat to you the assurances
                            which I now give, of the sincere esteem, regard & consideration with which I have the honor to be Dr Count Yr Most
                            Obt & most Hble Servt
                        
                            Go: Washington
                        
                    